Chief Justice Eiving
delivered the opinion of the Court.
This is an action of debt brought by the defendants in error against the plaintiffs in error, in which, upon several issues made up, the following seems from-the record, to be the final step taken : “This day came the plaintiff, by his attorney, and on motion, it is ordered, that this suit be abated as to the defendant, William Barnett, as per Sheriff’s return, and thereupon came a jury, to wit: Robert Mead, &c. who being elected, tried and sworn, well and truly to try the issue joined, upon their oaths do say, we of the jury do find for the plaintiff the sum of three hundred and fifty dollars, the debt in the declaration mentioned, with legal interest thereon, after the rate of six. per cent per annum, from the 19th day of Sept. 1835, till paid, together with his costs by him about his suit herein expended, and the defendant in mercy, &c.”
A motion is made to quash the writ of error, upon the ground that there is no final judgment. .
Though the proceeding just cited partakes, in some respects, of the form of a judgment, it is clear that it is given as the verdict, and can be construed to amount to no more. There is no opinion, consideration, order, or other action of the Court shown ; nor does it appear that the jury fee has been paid, which by law is required to *320be paid before the judgment can be rendered. And as no appeal can be taken, or writ of error sued out, except from a decree, judgment or final order, it is the opinion of the Court that the writ of error be quashed.
Apperson for plain tiffs: Owsley fy Goodloe for def’t.